Citation Nr: 0629104	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-30 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for myositis.

2.  Entitlement to service connection for an ear disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchitis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
December 1951, and from May 1953 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision in which the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) determined that previously-denied 
claims of entitlement to service connection for bronchitis 
and a duodenal ulcer had not been reopened, and a May 2003 
rating decision in which, in pertinent part, service 
connection for myositis and an ear disorder were denied.

The issues of whether new and material evidence has been 
received to reopen previously-denied claims of entitlement to 
service connection for bronchitis and a duodenal ulcer are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The presence of myositis is not shown by current 
competent clinical evidence.

2.  An ear disorder, to include tinnitus, was not shown 
during active service, nor shown to be related to active 
service, by competent clinical evidence.




CONCLUSIONS OF LAW

1.  Myositis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

2.  An ear disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of a letter from the 
RO in April 2003.  This letter informed the veteran of what 
evidence was required to substantiate his claim, and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the VA.  This  letter was issued prior 
to the May 2003 initial rating action in which claims of 
entitlement to service connection for myositis and an ear 
disorder were denied, and there is therefore no prejudicial 
timing defect under Pelegrini.  There is no indication that 
the veteran has not been properly apprised of the appropriate 
legal standards, and his and VA's obligations, pursuant to 
the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board observes that notice that a disability rating and 
effective date would be assigned in the event of award of the 
benefit sought was not addressed in the VCAA letter sent to 
the veteran.  However, inasmuch as no compensation is awarded 
herein, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  

Duty to assist

With regard to the duty to assist, VA and private medical 
records have been associated with the veteran's claims file.  
The veteran was offered, and declined, the opportunity to 
present testimony at the RO and/or before a member of the 
Board.  The Board has carefully reviewed his statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his case.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional available and relevant records 
that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for myositis

The current medical evidence, encompassing the evidentiary 
record compiled subsequent to the veteran's separation from 
his second period of service in April 1955, is devoid of any 
findings of myositis.  VA treatment records dated from 2003 
to 2005 include "problem lists" identifying numerous (e.g., 
20) medical problems, none of which indicate myositis as a 
problem, or which note the presence of a "problem" that 
could be considered muscular in nature.  

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the United States Court of Appeals for 
Veterans Claims (Court) noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(service connection may not be granted unless a current 
disability exists).  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

In the instant case, there is no clinical evidence that 
myositis is currently manifested.  The Board, in that regard, 
acknowledges that the veteran's service medical records show 
that acute myositis, left side of abdomen, organism unknown, 
was noted in June 1954.  Service medical records dated 
thereafter, however, are silent with regard to the 
manifestation of myositis, while the report of the service 
separation medical examination conducted in April 1955 shows 
that his musculoskeletal system and his abdomen were both 
clinically evaluated as normal, and does not indicate any 
complaints of myositis or other muscular pain or problems.

With regard to myositis, the record is remarkable only for 
the absence of any clinical reference to such a disorder 
since June 1954, or more than 52 years ago.  There is, in 
brief, no competent clinical evidence that myositis is 
currently manifested, and Hickson element (1) is not met.  In 
the absence of the claimed disability, service connection may 
not be granted.  See Brammer, supra; see also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); and Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be 
granted if the claimed disability does not exist).  

Service connection for an ear disorder

The current medical evidence indicates findings of tinnitus, 
which can be characterized as a disorder of the ear.  Hickson 
element (1), a current disability, is accordingly satisfied.  
However, the Board notes that tinnitus is the only ear 
disorder that is currently shown; current medical records, to 
include those dated from 2003 to 2005 and which enumerate 
"problem lists" of medical disabilities, do not identify 
ear problems or disorders other than tinnitus.

The veteran's service medical records, however, do not 
indicate the presence of either tinnitus, or of any problem 
that would be indicative of tinnitus.  The reports of the 
medical examinations conducted in December 1951 and April 
1955, pursuant to his separation from each period of service, 
respectively, show that his ears were clinically evaluated as 
normal, with no findings of tinnitus or of complaints or 
problems indicative thereof.  Moreover, while neither the 
medical record nor the veteran's post-service contentions 
aver that he was exposed to loud noises during service, 
exposure to acoustic trauma in service may be conceded due to 
the circumstances of service, pursuant to 38 U.S.C.A. 
§ 1154(a) (West 2002).  As such, he may be considered to have 
incurred an inservice injury and thereby satisfy Hickson 
element (2).  Nevertheless, it has not been shown by 
competent clinical evidence that current tinnitus resulted 
from acoustic trauma in service.  It must further be noted 
that the veteran's service medical records do not indicate 
the presence of any other ear problem or disorder.

In view of the foregoing, the Board must therefore conclude 
that the preponderance of the evidence is against the 
veteran's claim for service connection for an ear disorder.  
That claim, accordingly, fails.


ORDER

Service connection for myositis is denied.

Service connection for an ear disorder is denied.


REMAND

As discussed above, the Veterans Claims Assistance Act of 
2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  With particular regard to requests to 
reopen previously-denied claims for service connection, the 
Court has held that the VCAA requires, in the context of a 
claim to reopen, for VA to identify the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).

In the instant case, the veteran was furnished with a VCAA 
letter in September 2002 in which the RO identified the 
elements by which service connection can be established, 
along with what constituted new and material evidence.  This 
letter, however, does not furnish the veteran with specific 
notice of the particular evidence that would satisfy the 
element or elements that were found in the prior denial to be 
lacking, as is required under Kent.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to furnish the veteran with 
VCAA notice that identifies the particular 
evidence that would satisfy the element or 
elements that were found to be lacking in 
the prior denials of his claims for 
service connection for bronchitis and a 
duodenal ulcer.

2.  Thereafter, following any response 
from the veteran and accomplishment of any 
additional development of the evidence 
necessitated thereby, the RO should review 
the record and determine whether new and 
material evidence has been received to 
reopen the claims for service connection 
for bronchitis and a duodenal ulcer 
disease.  If either decision remains in 
any manner adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case, 
and with the appropriate period of time 
within which to respond thereto.  The case 
should then be returned to the Board for 
further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


